Citation Nr: 9922386	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability, namely a 
bladder disorder, a prostate disorder, a renal disorder, a 
stomach disorder, high blood pressure, hemorrhoids and the 
residuals of an ileostomy, all claimed to be the result of 
Department of Veterans Affairs (VA) medical treatment, to 
include whether the claims are well-grounded.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
October 1959 to October 1963.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1996 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia which denied 
benefits under the provisions of 38 U.S.C.A. § 1151.  That 
section of the law provides compensation to any veteran who 
has suffered an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment.  In denying the claim, the RO found that the 
appellant had not incurred additional disability, namely a 
bladder disorder, a prostate disorder, a renal disorder, a 
stomach disorder, high blood pressure, hemorrhoids and the 
residuals of an ileostomy, as a result of VA Medical Center 
(VAMC) medical treatment, including surgery.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 
38 U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  Subsequently, 
the Court's Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993).  
On December 12, 1994, after further appellate action, the 
United States Supreme Court (Supreme Court) issued its 
decision in the case, affirming the decisions of the Court of 
Veterans Appeals and the Court of Appeals.  Brown v. Gardner, 
513 U.S. 115 (1994).  As a result, the fault, negligence, or 
accident requirement set forth in 38 C.F.R. § 3.358(c)(3) was 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulation to the decision of the Supreme Court.  The 
Board notes that the appellant's § 1151 claims were filed in 
January 1990, and that the initial rating decision denying 
those claims was issued in March 1996.

The Board notes that the RO issued a rating decision in June 
1998 that denied the appellant's claims of entitlement to 
specially adapted housing or a special home adaptation grant.  
The appellant was notified of the rating decision in that 
same month; he has apparently not yet indicated any 
disagreement with any of the contents of that rating decision 
(based on the record before the Board).  Since he has neither 
initiated nor completed the procedural steps necessary for an 
appeal on either of these issues, the Board has not included 
them in its listing on the title page of the claims on 
appeal.


REMAND

Review of the evidence of record sent to the Board by the RO 
reveals that the Statement Of the Case (SOC) of May 1996 
indicates that the RO reviewed medical records from VAMC 
Decatur dated from 10/23/67 to 2/6/95.  The Supplemental 
Statement Of the Case (SSOC) of April 1997 further indicates 
that the RO reviewed medical records from VAMC Decatur dated 
from 10/23/67 to 3/17/97.  However, the claims file currently 
before the Board contains not a single VAMC medical treatment 
record and the Board's brief-face indicates only one (1) 
claims folder was received by the Board.  

An attempt was made to obtain these records administratively 
in December 1998.  This was unsuccessful.  It appears that 
the records needed in this case might be found in the 
original VAMC hospital files (and may have been returned to 
the hospital after RO review).  The evidence of record 
currently before the Board does not include a VAMC hospital 
file or any of the other records listed in the May 1996 SOC 
or the April 1997 SSOC.  Said records must be associated with 
the claims file so that the Board can review all evidence 
considered by the RO.

In view of the foregoing, this case is being REMANDED for the 
following action:

The VAMC Decatur medical records dated 
from 10/23/67 to 3/17/97, and listed in 
the May 1996 SOC and the April 1997 SSOC 
as having been reviewed by the RO prior 
to its issuance of the March 1996 rating 
decision must be obtained and associated 
with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Following the aforementioned development, the case 
should be returned to the Board in accordance with applicable 
procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


